Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.  Examiner notes that the primary reference Kim discloses the amended features.
Applicant’s arguments filed with respect to the rejection of claims 1-12 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 USC 112 has been withdrawn. 
Applicant asserts that claim 1 was amended to add the following limitation: "wherein the temperature of the treating fluid is lowered downstream of the treating fluid supplying regulator; and wherein the set temperature is a temperature that allows the lowered temperature to be maintained at a critical temperature or more.”  However, examiner notes that this limitation is not found in amended claim 1.
Applicant's arguments filed with respect to Kim not disclosing the line connected to the chamber such as fig. 4 of applicant’s application have been fully considered but they are not persuasive.  Examiner notes that fig. 3 of Kim illustrates similar structure to applicant.  Also, the structure of Kim which applicant asserts shows a support not connected to the container (fig. 2 of Kim) is similar to applicant’s fig. 3.  Examiner can find no other disclosure in applicant’s specification that speaks to the supply line being connected to the chamber so as to differentiate applicant’s invention from Kim.
Applicant's arguments filed with respect to fig. 10 indicating that Kim does not disclose wherein the temperature of the treating fluid is lowered downstream of the treating fluid supplying regulator; wherein the set temperature is a temperature that allows the lowered temperature to be maintained at a critical temperature or more have been fully considered but they are not persuasive.  Paragraph [0113] indicates that a typical substrate using supercritical fluid drops below the critical temperature, whereas the fluid of Kim, using an elongated supply line, indicated by the heavy solid line (fig. 10 of Kim) is always above the critical temperature and thus in the critical zone of the chart, see second last sentence of [0113].  Examiner notes that [0087] of Kim provides for heat to boost back up above the critical temperature only if it the supercritical fluid does actually liquefy.
Examiner encourages applicant to arrange an interview to discuss the Kim disclosure if applicant believes that Kim is being improperly interpreted or relied upon in this Office action so that prosecution can continue with a common understanding of the Kim reference in contrast to the instant application.

Specification
The disclosure is objected to because of the following informalities: applicant asserts fig. 4 as support for line 7 of claim 1 of the present application.  It is not clear which features of fig. 4 illustrate support the amended claim limitation and further clarification in the text of the specification was not identified.  All claimed features must be described adequately in applicant’s specification to be clear to one of ordinary skill in the art.  No new matter should be added.  Appropriate correction is required.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  the term regulator is used to replace what was initially referred to throughout the claims as an office.  In claims 1 and 14 the both terms are used to describe the same feature, which is confusing, potentially ambiguous and presents issues of improper antecedent basis, such as “the orifice” after the term orifice was replaced for the term regulator in claim 1 and the opposite in claim 14.  Appropriate correction is required.
Claim 10 is objected to for an error of antecedent basis.  Line 3 recites “a treating fluid supplying regulator,” after the term was introduced in line 4 of claim 8 from which claim 10 depends.  Examiner suggests “the treating fluid supplying regulator” in all later references to the same feature.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4 and 6-8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0155158).
As for claims 1, 3, 4, 6 and 7, Kim shows an apparatus for treating a substrate, the apparatus comprising: a chamber having a processing space in which a process of treating the substrate is performed (fig. 2); and a fluid supply device configured to supply a treating fluid into the chamber, wherein the fluid supply device comprises: a supply line (2422, fig. 2) connected to the chamber (fig. 2 and 3 identical to applicant’s figs. 3 and 4 and indicates that the inventions are connected to the chamber in the same way); at least one treating supply regulator (2421, fig. 2) provided in the supply line and regulating an amount of the treating fluid; and a first heater (2630, fig. 5) nd last sentence, and heavy line fig. 10); wherein the supply line comprises: an orifice region in which the treating fluid supply regulator is provided (region around 2421); a front orifice region upstream of the orifice region; and a rear orifice region downstream of the orifice region, wherein the treating fluid forms at least one turning point in a temperature-pressure phase diagram while sequentially passing through the front orifice region, the orifice region, and the rear orifice region (upstream and downstream of 2421), and wherein the turning point is formed at a temperature higher than a critical temperature of the treating fluid ([0113], 2nd last sentence, fig. 10, heavy solid line illustrates turning point above the critical temperature point); wherein the set temperature is a temperature that allows the treating fluid passing through the treating fluid supply regulator to change into a gaseous or supercritical state to experience two-phase or less phase change ([0113], fig. 10); wherein the treating fluid is carbon dioxide [0078]; substrate by using the treating fluid in a supercritical state [0078].
As for claims 8 and 10-12, Kim shows a method for treating a substrate, the method comprising: performing a process of treating the substrate by dispensing a supercritical fluid onto the substrate (abstract), wherein a treating fluid flows through a treating fluid supplying regulator regulating an amount of the treating fluid before nd last sentence, and fig. 10, heavy line always in super critical zone); wherein a supply line configured to supply the treating fluid comprises: an orifice region in which the treating fluid supplying regulator is provided (2421, fig. 2, to the right of 2620, fig. 5); a front orifice region upstream of the orifice region (upstream of 2421, fig. 2, to the right of 2620, fig. 5); and a rear orifice region downstream of the orifice region (downstream of 2421 and fig. 3 illustrating the downstream chamber), wherein the treating fluid forms at least one turning point in a temperature-pressure phase diagram while sequentially passing through the front orifice region, the orifice region, and the rear orifice region (fig. 10), and wherein the turning point is formed at a temperature higher than a critical temperature of the treating fluid (fig. 10, heavy line and 2nd last paragraph of [0113]); wherein the process is a process of drying the substrate [0058]; wherein the treating fluid is carbon dioxide [0078].
As for claim 13, Kim shows an apparatus for treating a substrate, the apparatus comprising: a chamber having a processing space in which a process of treating the substrate is performed (fig. 2); and a fluid supply unit configured to supply a treating fluid into the chamber, wherein the fluid supply device comprises: a supply line connected to the chamber (2422, fig. 2); at least one orifice provided in the supply line and regulating an amount of the treating fluid (2421, fig. 2); and a first heater (2630, fig. 
As for claim 14, Kim shows a method for treating a substrate, the method comprising: performing a process of treating the substrate by dispensing a supercritical fluid onto the substrate (abstract), wherein a treating fluid flows through a orifice (2421) regulating an amount of the treating fluid before dispensed onto the substrate, wherein a flow passage in the orifice comprises at least one of a section having a decreasing cross-sectional area from the upstream side to the downstream side, a section having a constant cross-sectional area, and a section having an increasing cross-sectional area .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above and further in view of Kim.
Kim discloses a heater provided downstream of the orifice (2520, fig. 3, [0087]) and the claimed invention except for a second heater provided downstream of the treating fluid supply regulator.  However a duplication of parts is no more than obvious without unexpected results.  In this instance a single heater provides heat capacity to a plurality of locations as opposed to a plurality of heaters to accomplish the same task, the contemplation being no more than obvious to anyone of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kim with a second heater provided downstream of the treating fluid supply regulator because a duplication of parts is no more than obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762